Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on February 23, 2022 has been entered.
Claims 5-11 are pending in the present application.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 8, 2018.
Claims 9-11 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed February 23, 2022 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed March 23, 2021 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed March 23, 2021, claims 9-11 were rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (J. Control Release February 28, 2012 Vol. 158(1):108-114) in view of Zhao et al. (World J Gastroenterol, 2011 Vol. 17:3487-3496) and further in view of U.S. Patent No. 5,417,978 and Zhukovsky et al. (Biophysical Journal, 2006 Vol. 91:3349-3358).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed March 23, 2021.
The claims are drawn to a nanoliposomal formulation for treating ovarian cancer cells in mammals consisting of: a mixture of Integrin-Linked Kinase-siRNA, a phospholipid, a lipid and a PEG-phospholipid, resulting from said mixture being mixed in the presence of excess ter-butanol, lyophilized and further hydrated with calcium and magnesium -free PBS in order to obtain a desired siRNA dose.
Li et al. teach a nanoliposomal formulation comprising siRNA, a phospholipid compound (DOPC), a lipid (cholesterol), and a PEG phospholipid (DSPE-PEG 2000).  See page 109, 2.1.  Li et al. teach 50μL of 10mM DOTAP/Cholesterol (1:1) or DOPC/Cholesterol (1:1), and 50μL of 3mM DSPE-PEG-2000 or DSPE-PEG-AA was mixed with varying doses of siRNA.  See Figures 6 and 7.  For example, Li at al. explicitly teach at page 109, Section 2.1:
For the preparation of LCP-II NPs, 500 μL of CaP core was mixed with 50 μL of 10 mM DOTAP/Cholesterol (1:1) or DOPC/Cholesterol (1:1), and 50 μL of 3 mM DSPE–PEG-2000 or DSPE–PEG–AA

Li et al. teaches that DOPC-PEG-cholesterol-based nanoliposomes can be used for siRNA delivery to tumor cells.  See Figure 6.  
The Examiner acknowledges that Li et al. teaches a (1:1) proportion of DOPC/Cholesterol, respectively.  See page 109, first column, however, the claims recite a ration of (1:0.5).  See claim 11.  Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
Li et al. do not teach the siRNA is an ILK-siRNA.  Also, Li et al. do not teach mixing a nanoliposomal formulation in the presence of excess ter-butanol or further hydrating the lyophilized nanoliposomal formulation with calcium and magnesium -free PBS.  
Zhao et al. teach ILK-siRNA for treating cancer cells in a mammal.  See page 3488, second column.  
U.S. Patent No. 5,417,978 teaches mixing nanoliposomal formulations in the presence of excess ter-butanol as a dissolvent to enhance the freezing process and hydrating with Hepes buffered saline overnight.
Zhukovsky et al. teach liposomes are diluted in a 1:4 ratio either with D-PBS (with Ca and Mg or without Ca or Mg) buffer or with HEPES buffer.  See page 3350 @ Liposomes.
Before the effective filing date of the claimed invention, it would have been obvious to make a nanoliposomal formulation for treating cancer cells comprising: ILK-siRNA, a phospholipid, a lipid and a PEG-phospholipid using the teachings of Li et al. combined with Zhao et al.  It would have been obvious to have the nanoliposomal formulation mixed in the presence of excess ter-butanol as a dissolvent using the teachings and motivation of U.S. Patent No. 5,417,978.  Following lyophilization, it would have been obvious to dilute or hydrate the nanoliposomal formulation with a buffered saline solution such as HEPES or calcium and magnesium -free PBS as taught and suggested by Zhukovsky et al.      
Before the effective filing date of the instant invention, it was well known to make nanoliposomal formulations for siRNA delivery to a tumor or cancer cell.  See Li et al.  Before the effective filing date, it was well known to mix nanoliposomal formulations in the presence of excess ter-butanol to enhance the freezing process during lyophilization as taught by U.S. Patent No. 5,417,978.
Before the effective filing date of the instant invention, it was routine to hydrate and dilute liposomal formulations in Hepes buffered saline or calcium and magnesium -free phosphate buffer saline (PBS) as taught by Zhukovsky et al.  A skilled artisan would be motivated to substitute one buffered solution for the other or another during optimization studies.
Applicant is reminded that it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  Also, see M.P.E.P. §2144.07 which states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
A person of ordinary skill in the art would have expected reasonable success of taking the ILK-siRNA of Zhao et al. and formulating it in a nanoliposomal formulation as instantly claimed using the teachings and motivation of Li et al. and U.S. Patent No. 5,417,978 and Zhukovsky et al.  Regarding the specific molar ratios/proportions recited in claim 11, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
A person of ordinary skill in the art would have been motivated to formulate the ILK-siRNA of Zhao et al. into a nanoliposomal formulation as claimed for delivery to tumors in vivo as taught by Li et al.
Therefore, the subject matter of claims 9-11 is obvious over Li et al. in view of Zhao et al., U.S. Patent No. 5,417,978 and Zhukovsky et al.


Response to Arguments
In the response filed February 23, 2022, Applicants do not address the rejection as presented.  Specifically, Applicants argue that the claims have been amended to recite further hydration with calcium and magnesium-free PBS in order to obtain a desired siRNA dose.  However, Applicants ignore the fact that Zhukovsky et al. provides motivation to dilute and/or hydrate liposomal formulations in D-PBS (with Ca and Mg or without Ca or Mg) buffer or with HEPES buffer.  Applicants have not argued against the teachings, suggestions and motivation of the Zhukovsky et al. reference. 
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  


Conclusion
	No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-00735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635